EXHIBIT 10.2

 

LEASE TERMINATION AGREEMENT

 

For the Premises Located at
1125 Business Center Circle, Thousand Oaks, California

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is dated and made effective
as of July 31, 2003 (the “Effective Date”), by and between 975 Business Center,
LLC, a Delaware limited liability company, 975 Courtyard, LLC, a Delaware
limited liability company, 975 Santa Barbara, LLC, a Delaware limited liability
company, as tenants-in-common (collectively, the “Lessor”) and MacroPore
Biosurgery, Inc., a Delaware corporation (the “Lessee”) with regard to the
following facts and intentions:

 

R E C I T A L S

 

A.                                   On or about July, 2, 2001, Thousand Oaks
Business Center Partnership, a California limited partnership, as the original
lessor, and StemSource, Inc., a Delaware corporation, as the original lessee,
entered into that certain Standard Industrial Lease, as amended, a copy of which
is attached hereto as Exhibit A (the “Lease”), covering certain real property
situated at 1125 Business Center Circle, Thousand Oaks, California 91330 (the
“Premises”).

 

B.             Thousand Oaks Business Center Partnership has since transferred
ownership of the Premises to the Lessor (i.e., 975 Business Center, LLC, a
Delaware limited liability company, 975 Courtyard, LLC, a Delaware limited
liability company and 975 Santa Barbara, LLC, a Delaware limited liability
company, as tenants-in-common).

 

C.             In connection with that certain Assignment and Assumption of
Lease dated October 31, 2002, and pursuant to the merger of StemSource, Inc.
with and into MacroPore Biosurgery, Inc., (“MacroPore”), MacroPore has succeeded
to the rights, responsibilities, obligations and duties of StemSource, Inc. as
the lessor under the Lease.

 

D.            The original term of the Lease expires July 24, 2006 (the
“Original Termination Date”).

 

E.              The Lessee has vacated and surrendered the Premises as of
June 30, 2003.  The Lessor has accepted Lessee’s surrender of the Premises
effective as of July 31, 2003.

 

F.              The parties desire to terminate the Lease effective as of
July 31, 2003 on the terms and conditions as set forth in this Agreement.

 

A G R E E M E N T

 

In consideration of the mutual covenants contained herein, the sufficiency of
which are hereby acknowledged, the parties agree as follows:

 


TERMINATION OF LEASE.  THE PARTIES AGREE TO TERMINATE THE LEASE EFFECTIVE AS OF
JULY 31, 2003 (THE “EFFECTIVE DATE”, SUBJECT TO FULFILLMENT OF THE FOLLOWING
CONDITIONS:

 

(a)                                  Termination Payment of $240, 000.          
As consideration for entering this Agreement, Lessee shall pay Lessor, the sum
of Two Hundred Forty Thousand Dollars ($240,000) (the “Termination Payment”)
(which along with the Security Deposit, shall be accepted by Lessor as complete
accord and satisfaction for all amounts currently or later due under the
Lease).  Lessee shall deliver the Termination Payment to Lessor in c/o SIMA
Management Corporation, 115 West Canon Perdido Street, Suite 200, Santa Barbara,
California 93101 on or before 5:00 p.m. August 12, 2003 (the “Payment Date”);

 

1

--------------------------------------------------------------------------------


 

(b)                                 Security Deposit Retained by Lessor.  As
additional consideration for entering this Agreement, Lessee hereby releases any
and all claim, lien, right, or interest to the Security Deposit that Lessee (or
StemSource, Inc.) may have in the Security Deposit (as described in the Lease),
including any accrued interest, claim for offset, or otherwise.  The Security
Deposit, along with all accrued interest shall become the property of the
Lessor; and

 

(c)                                  Surrender of Possession of the Premises. 
Lessee shall surrender possession of the Premises, including any tenant
improvements constructed by Lessee during Lessee’s tenancy.

 


2.                                       REPRESENTATIONS AND WARRANTIES.  EACH
PARTY HEREBY REPRESENTS TO THE OTHER THAT:  (A) SUCH PARTY HAS THE SOLE LEGAL
POWER, RIGHT AND AUTHORITY TO ENTER INTO THIS AGREEMENT; (B) ALL REQUISITE
CORPORATE ACTION HAS BEEN TAKEN BY SUCH PARTY IN CONNECTION WITH ENTERING INTO
THIS AGREEMENT; (C) NO ADDITIONAL CONSENT OF ANY INDIVIDUAL, OFFICER, DIRECTOR,
SHAREHOLDER, PARTNER, MEMBER, MANAGER, TRUSTEE, TRUSTOR, BENEFICIARY, CREDITOR,
INVESTOR, JUDICIAL OR ADMINISTRATIVE BODY, GOVERNMENTAL AUTHORITY OR OTHER PARTY
SHALL BE REQUIRED FOR SUCH PARTY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT; AND (D) LESSEE IS THE SOLE OWNER OF THE LESSEE’S LEASEHOLD
INTEREST UNDER THE LEASE, FREE OF ANY LIENS, SUBLEASES, CLAIMS OR ENCUMBRANCES;
AND (E) THE INDIVIDUALS EXECUTING THIS AGREEMENT ON BEHALF OF SUCH PARTY HAVE
THE LEGAL POWER, RIGHT AND ACTUAL AUTHORITY TO BIND SUCH PARTY TO THE TERMS AND
CONDITIONS HEREOF.

 


3.                                       GENERAL INDEMNITY.  LESSEE SHALL
INDEMNIFY, DEFEND AND HOLD LESSOR HARMLESS (WITH COUNSEL REASONABLY ACCEPTABLE
TO LESSOR) FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, LIABILITIES AND
EXPENSES, INCLUDING ATTORNEYS’ FEES RESULTING FROM LESSEE’S NEGLIGENT USE OR
OCCUPATION OF THE PREMISES.  NOTWITHSTANDING THE FOREGOING, LESSOR REPRESENTS
AND WARRANTS THAT LESSOR (INCLUDING ANY REPRESENTATIVES OF LESSOR) ARE NOT AS OF
THE EFFECTIVE DATE, AWARE OF ANY CLAIM FOR INDEMNITY AGAINST THE LESSEE.

 

4.               Acceptance of Surrender of the Premises.  Lessor accepts the
surrender of the Premises by Lessee and acknowledges that the Premises are in
good condition and repair, and that no further removal of any alterations is
required.

 

2

--------------------------------------------------------------------------------


 


5.                                       ATTORNEYS’ FEES.  IF ANY ACTION,
LAWSUIT OR PROCEEDING RELATING TO THIS AGREEMENT, OR ANY DEFAULT THEREUNDER,
WHETHER OR NOT ANY ACTION, LAWSUIT OR PROCEEDING IS COMMENCED, THEN THE
NON-PREVAILING PARTY SHALL REIMBURSE THE PREVAILING PARTY FOR ITS ATTORNEYS’ AND
EXPERT WITNESS’ FEES AND COSTS AND ALL FEES, COSTS AND EXPENSES INCURRED IN
CONNECTION WITH SUCH ACTION, LAWSUIT OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY POST-JUDGMENT FEES, COSTS OR EXPENSES INCURRED ON ANY APPEAL, IN
COLLECTION OF ANY JUDGMENT OR IN APPEARING IN ANY BANKRUPTCY PROCEEDING.  THE
PREVAILING PARTY SHALL BE DETERMINED UNDER CIVIL CODE SECTION 1717(B)(1) OR ANY
SUCCESSOR STATUTE.

 


6.                                       SUCCESSORS.  THIS AGREEMENT SHALL BE
BINDING ON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS.

 


7.                                       SEVERABILITY.  IF ANY ONE OR MORE
PROVISIONS CONTAINED IN THIS AGREEMENT IS DEEMED INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST
EXTENT PERMISSIBLE BY LAW, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.

 


8.                                       ENTIRE AGREEMENT.  THIS AGREEMENT
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL
PRIOR NEGOTIATIONS, DISCUSSIONS, OFFERS, UNDERSTANDINGS, REPRESENTATIONS AND
AGREEMENTS (WHETHER WRITTEN OR ORAL) WITH RESPECT TO THE MATTERS HEREIN.

 


9.                                       FURTHER ASSURANCES.  EACH OF THE
PARTIES SHALL DELIVER SUCH FURTHER DOCUMENTS AND INSTRUMENTS AND SHALL TAKE SUCH
OTHER ACTIONS AS MAY BE REASONABLY REQUIRED OR APPROPRIATE TO EVIDENCE OR CARRY
OUT THE INTENT AND PURPOSES OF THIS AGREEMENT.

 


10.                                 AMENDMENT; WAIVER.  THIS AGREEMENT MAY NOT
BE CHANGED, WAIVED, DISCHARGED OR TERMINATED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE, WAIVER, DISCHARGE OR
TERMINATION IS SOUGHT.  NO DELAY, FAILURE OR DISCONTINUANCE IN EXERCISING ANY
RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL AFFECT OR OPERATE AS A WAIVER
OF SUCH RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER.

 


11.                                 GOVERNING LAW.  THIS AGREEMENT WAS MADE IN
AND IS TO BE PERFORMED ENTIRELY WITHIN THE STATE OF CALIFORNIA, AND ITS
INTERPRETATION, ITS CONSTRUCTION AND THE REMEDIES FOR ITS ENFORCEMENT OR BREACH
ARE TO BE APPLIED PURSUANT TO, AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 


12.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY FACSIMILE AND ANY NUMBER OF COUNTERPARTS AND SHALL CONSTITUTE AN
AGREEMENT BINDING ON ALL PARTIES NOTWITHSTANDING THAT ALL PARTIES ARE NOT
SIGNATORIES TO THE ORIGINAL OR THE SAME COUNTERPART PROVIDED THAT ALL PARTIES
ARE FURNISHED A COPY OR COPIES THEREOF REFLECTING THE SIGNATURE OF ALL PARTIES.

 


13.                                 DEFINITIONS.  ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING SET FORTH IN THE LEASE.

 

14.                                 Inconsistencies Between the Lease and this
Agreement.  If there is any conflict or inconsistency between the terms of the
Lease and the terms of this Agreement, then the terms of this Agreement shall
control.

 


15.                                 CONFIDENTIALITY.              LESSOR SHALL
KEEP CONFIDENTIAL AND CAUSE ITS AGENTS, CONTRACTORS, EMPLOYEES AND
REPRESENTATIVES TO KEEP CONFIDENTIAL, AND SHALL NOT DIVULGE, DISCLOSE,
COMMUNICATE, USE OR MISUSE, ANY DOCUMENTS, INSTRUMENTS, FINANCIAL STATEMENTS OR
OTHER INFORMATION CONCERNING THE PREMISES, THE LEASE, THIS AGREEMENT OR ANY
NEGOTIATIONS OR DISCUSSIONS WITH RESPECT THERETO BETWEEN THE PARTIES (THE

 

3

--------------------------------------------------------------------------------


 


“CONFIDENTIAL INFORMATION”).  NOTWITHSTANDING THE FOREGOING, LESSEE SHALL BE
ENTITLED TO DISCLOSE AND COMMUNICATE THE CONFIDENTIAL INFORMATION TO ITS
LENDERS, ACCOUNTANTS, ATTORNEYS, AND INVESTORS AND TO THE EXTENT REQUIRED BY LAW
TO FEDERAL, STATE AND LOCAL AUTHORITIES, PROVIDED THAT LESSEE AGREES TO USE
REASONABLE EFFORTS TO NOTIFY SUCH GOVERNMENTAL AUTHORITIES THAT EACH PARTY
CONSIDERS SUCH INFORMATION CONFIDENTIAL AND TO PROVIDE LESSOR REASONABLE
OPPORTUNITY TO LEGALLY STOP SUCH DISCLOSURE.

 


16.                                 BROKERS.  THE PARTIES HERETO REPRESENT AND
WARRANT TO EACH OTHER THAT NEITHER PARTY DEALT WITH ANY BROKER OR FINDER IN
CONNECTION WITH THE CONSUMMATION OF THIS AGREEMENT AND EACH PARTY AGREES TO
PROTECT, DEFEND, INDEMNIFY, HOLD AND SAVE THE OTHER PARTY HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS OR LIABILITIES FOR BROKERAGE COMMISSIONS OR FINDER’S
FEES ARISING OUT OF EITHER OF THEIR ACTS IN CONNECTION WITH THIS AGREEMENT.

 

17.                                 Time is of the Essence.  Time is of the
essence of each and every term, condition, obligation and provision hereof. 
Lessee acknowledges it shall lose all rights if Lessor fails to act in strict
accordance within the terms, conditions and time limits set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

Lessee:

Lessor:

 

 

 

975 Business Center, LLC
a Delaware limited liability company

MacroPore Biosurgery, Inc.

 

 

 

a Delaware corporation

By:

/s/

James P. Knell

 

 

Name:

 

James P. Knell

 

 

Title:

 

 

By:

/s/ Christopher J. Calhoun

 

 

 

 

Name:

Christopher J. Calhoun

 

975 Courtyard, LLC

Title:

President & CEO

 

a Delaware limited liability company

 

 

 

By:

/s/

James P. Knell

 

By:

 

 

Name:

 

James P. Knell

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

975 Santa Barbara, LLC, a Delaware limited
liability company

 

 

 

 

Date:

8-8-03

 

By:

/s/

James P. Knell

 

 

 

 

Name:

 

James P. Knell

 

 

Title:

 

 

 

 

 

 

 

Date:

8-8-03

 

 

 

Attachments

 

Exhibit A – Lease

 

4

--------------------------------------------------------------------------------